DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 08/15/2022, is acknowledged.  
Applicant has previously elected with traverse the invention of Group I, claims 1-13, drawn to a process of making a polymer-coated hard shell capsule comprising a body and a cap, wherein said capsule in the pre-locked state is spray-coated with a coating solution/suspension/dispersion comprising a polymer(s).  
Claims 1, 3-16 are pending in this application.  Claim 2 has been cancelled.  Claims 1, 10, 13, 16 have been amended.  Claims 14, 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3-13 and 16 are currently under the consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer, filed 08/15/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference Application Nos. 17/595,145; 17/595,147, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Applicant’s arguments regarding the Application No. 17/438,886 were found to be persuasive.  The non-statutory double patenting rejection has ben withdrawn.  

Priority
This application is a 371 of PCT/EP2018/081204, filed November 14, 2018, which claims benefit of foreign priority to IN20171041169, filed November 17, 2017.  

Information Disclosure Statement
The information disclosure statement, filed on 08/12/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., JP 2003/325642A (cited in IDS; machine translation; hereinafter referred to as Watanabe), in view of Bravo Gonzaléz et al., US 2017/0119681 (hereinafter referred to as Bravo Gonzaléz) and Betageri et al., WO2013/170012A2 (cited in IDS; hereinafter referred to as Betageri).  
Watanabe teaches a method for producing a hard capsule with an enteric coating, wherein said capsule can be filled with a content, and wherein the capsule cap is bonded to the capsule body in a semi-locked state, and wherein the enteric coating is formed on the entire surface in the semi-locked state (Claims 1-4; Abstract; Para. 0001, 0005-0009; Figs. 1-5 as applied to claim 1, 11-12). 
Watanabe teaches that one can use gelatin capsules in semi-locked state that are spay-coated with a solution comprising zein, opened and filled with garlic powder, closed and locked (Para. 0014, 0017, 0027 as applied to claims 1, 4, 10). 
Watanabe teaches that one can use such enteric substances as cellulose acetate phthalate/anionic cellulose (Para. 0019 as applied to claims 5, 6).  
Watanabe does not teach the use of capsule-filling machine (claim 3).
Watanabe teaches, however, hard capsules that are suitable for mass production (Para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capsule filling machine to fill capsules as taught by Watanabe with required/desired filling to supply a large number of capsules of fine quality, e.g., with a controllable dose. 
Though Watanabe teaches that the amount of the enteric coating can be in the range of 20-80 wt%, and/or a coating thickness can be of 0.1-0.5 mm (Para. 0010, 0022), Watanabe does not specifically teach the use of a coating layer in an amount of 1-8 mg/cm2 (Claims 1, 13), and also does not teach the use in said coating layer anionic or cationic copolymers as claimed in claims 7-9 and 16.  
Bravo Gonzaléz teaches modified release coated capsules (Abstract; Para. 0037-0039), wherein the enteric coating layer comprises a film forming agent in an amount of equal or less than 8 mg/cm2 (Claim 8; Para. 0015).  Bravo Gonzaléz teaches that one can use such film forming agents as (meth)acrylate copolymers of Eudragit L, S type (i.e., copolymers of methacrylic acid with methyl methacrylate or ethyl acrylate), FS types (i.e., methyl acrylate-methyl methacrylate-methacrylic acid terpolymer), and/or mixture thereof (Claim 7; Para. 0057).  Bravo Gonzaléz provides examples of using Eudragit L30D-55, i.e., copolymers of methacrylic acid and ethyl methacrylate (e.g., Example 1). 
Betageri teaches filled capsules that are coated with an enteric coating providing controlled/delayed release of active agent/fill to a target location, and specifically teaches the use in said coatings (meth)acrylate copolymers of Eudragit E, L, S types (e.g., Eudragit L100-55, Eudragit L30D-55) that dissolve under different pH conditions (Para. 075, 081, 0120, 0168), and are identified in the instant specification as anionic and/or cationic (meth)acrylate copolymers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include (meth)acrylate copolymers as well as control/optimize a thickness of a coating layer as taught by Bravo Gonzaléz and Betageri preparing enteric coated capsules as taught by Watanabe.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach can be used for providing controlled/desired drug/fill release profile and/or drug/fill delivery to a target location identified by pH conditions.

Response to Arguments
Applicant's arguments, filed on 08/15/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.   In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the present case, 
All cited references are reasonably drawn to the same field of endeavor that is hard capsules comprising enteric coatings and methods of preparation thereof.  
Watanabe teaches a method for producing hard capsules with enteric coatings, wherein said capsules can be filled with a content and are suitable for mass production. 
Bravo Gonzaléz and/or Betageru teach capsules comprising a drug/fill and enteric coatings, wherein said coatings include compounds (as instantly claimed) that can be used for providing controlled release of active agent/fill to a target location, and also teach controlling a thickness of said enteric coatings for providing desired drug/fill release profile .
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  
To this point, it should be noted that the Supreme Court decided (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)) that:
the obviousness analysis needs not seek out precise teachings directed to the subject matter of the challenged claim and can take into account the inferences and creative steps that one of ordinary skill in the art would employ.  
the obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  
it is error to look only the problem the patentee was trying to solve.   Any need or problem known in the field of endeavor at the time of invention and addressed by the prior art can provide a reason for combining the elements in the manner claimed.  
it is error to assume that one of ordinary skill in the art in attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.  Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases one of ordinary skill in the art will be able to fit the teachings of multiple patents together like pieces of a puzzle (one of ordinary skill in the art is not automaton).  
it is error to assume that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try”. 
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615